DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 10/15/2020. 
Claims 1, 10 and 20 are amended.
Claims 3, 4, 15 and 19 are canceled.
Claims 24 are new.
Claims 1-2, 5-14, 16-18 and 20-24 are pending and examined below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-2, 5-14, 16-18 and 20-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1 (and similarly claim 10 and 20), which recites “a robot contextual movement representation that represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement
Dependent claim(s) 2, 5-9, 21, 22 and 24 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 11-14, 16-18 and 23 is/are also rejected because they do not resolve their parent (claim 10’s) deficiencies. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim (s) 22 and 24 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 22, which recites “the robot contextual movement representation represents a potential future movement to show the user a preview of the robot's movement.”, is not limiting further. Claim 1 already recites that “a robot contextual movement representation that represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement”. Claim 1 (representing a potential future gesticular 
Regarding claim 24, which recites “a modified version of the user's gesticular movement.”, that is interpreted as user’s input is different than robot’s context movement representation. Claim 1 already recites that “the user input differs from both the robot contextual movement representation”, that means the gesticular movement corresponds to the gesticular movement by user and the user input is different from the robot context movement representation. Claim 24 is not further limiting claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-14, 16-18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0362557 (“Lacey”), in view of US 2015/0120048 (“Summer”), and in view of US 2019/0213382 (“Zhang”), and further in view of US 2016/0055677 (“Kuffner”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Lacey discloses a method, comprising: 
outputting, to a display of a gaze-tracking device utilized by a user, a representation of an environment  (see fig 8; see also [0152], where “This information may then be conveyed to the user's individual wearable system at block 840, and the desired virtual scene may be accordingly displayed to the user at block 850.”; see also fig 2A, where an example of a wearable systems is shown. See also fig 16, block 1624, gaze tracking); 	
receiving, from the gaze-tracking device, user gaze data corresponding to a gaze area subject to a gaze of the user within the representation (see [0081], where “the wearable device may determine that a user's head pose and eye gaze are directed at a target object. The device can use these two input modes to assist in selection of the target object.”; see also [0228], where “The wearable system can assign confidence scores to the circle and the triangle based on the proportion of the projected area of the object that falls within the FOV 1810.”; confidence score corresponds to gaze data and gaze tracking device is integrated into wearable system; see also fig 16; see also [0229], where “As described with reference to FIG. 12B, although the wearable system keeps track of the objects in the FOR, the wearable system may deliver the objects (or portions of the objects) that are in the FOV to a rendering projector (e.g., the display 220) for display within the FOV.”); 
determining a context based upon an object within the gaze area, an object type, and characteristics of the object (see [0182], where “The indirect user input may be determined from various contextual factors, such as, e.g., a geolocation of the user or the virtual object, an environment of the user, etc. For example, the user's geolocation may be in the user's office (rather than the user's home) and different tasks (e.g., work related tasks) can be executed based on the geolocation (e.g., derived from a GPS sensor).”; see also [0183], where “The ; 
receiving, via a user interface, a user input (see [0152], where “At block 810, the wearable system may receive input from the user and other users regarding the environment
of the user.”; see also [0264], where “At block 2320, the wearable system can receive multimodal inputs for a user interaction. The multimodal inputs may be direct or indirect inputs. Example input modes may include voice, head pose, eye gaze, gesture (on a user input device or in the air), inputs on a user input device (such as, e.g., a totem), user's environment, or characteristics of objects (physical or virtual objects) in the 3D space.”; see also [0205], where “For example, the user input device 466 may include a touch sensitive surface which can track the user's hand movements, such as, e.g., a swipe gesture or a tap gesture.”); 
outputting,  (see [0265], where “At block 2330, the wearable system can parse the multimodal inputs to identify a subject, a command, and a parameter of the user interaction. For example, the wearable system can assign confidence scores to candidate target virtual objects, target commands, and target parameters and select the subject, command, and parameters based on the highest confidence scores.”; see also [0266], where “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter. For  Output command is generated based on the user inputs and context (surrounding situation) of an object.); 
performing the contextual command (see [0265], where “At block 2330, the wearable system can parse the multimodal inputs to identify a subject, a command, and a parameter of the user interaction. For example, the wearable system can assign confidence scores to candidate target virtual objects, target commands, and target parameters and select the subject, command, and parameters based on the highest confidence scores.”; see also [0266], where “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter. For example, the multimodal inputs may include an eye gaze and a voice command "put that there".”; see also [0294], where “the wearable system can support various multimodal interactions with objects (physical or virtual) in the user's environment. For example, the wearable system can support direct inputs for interactions with found objects, such as targeting, selecting, controlling (e.g., the movement or properties) the found objects.”; Output command is generated based on the user inputs and context (surrounding situation) of an object.); and 
displaying a  (see fig 8; see also [0152], where “This information may then be conveyed to the user's individual wearable system at block 840, and the desired virtual scene may be accordingly displayed to the user at block 850.”; The system is receiving information regarding the surrounding environment of virtual objects and users. Also displaying those based on the context of surroundings (see [0182] and [0183]). Contextual movement representation is interpreted as user movement based on the environment/surrounding of the object. Lacey discloses a system that display movement of object based on the context of object and user. So it can be said that contextual movement representation within the environment is displayed. see also fig 16, block 1624, gaze tracking). 
Lacey discloses a system for interacting with object in 3D environment that performs interaction command based on inputs (e.g. hand gesture, eye gaze sensor, and head pose sensor). The system taught by Lacey can be applied to robots, human-machine interaction (see [0505], where “Embodiments of the transmodal input fusion techniques described herein can be applied to, for example, robotics, drones, user-guided perception, human-machine interaction, human-computer interaction, brain-computer interfaces, user experience design, and so forth.”). 
Lacey does not explicitly disclose the following limitations:
a representation of an environment of a robot;
outputting to the robot;
performing the command via the robot; and 
 represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement by the user, wherein the user input differs from the robot contextual movement representation and the contextual command as performed by the robot.
However Summer discloses a method of teleoperative robotic object interaction (see fig 1, where a robotic system including a master control console and a remote robotic slave device is shown; see also [0036], where “The process begins at step 302 and continues to step 304 where a user input is received at a control console 108. In step 306 a user robot command 115 is generated at the control console based on the user input. This user robot command 115 is communicated to the robot 102 in step 308………. the process continues on to step 314 and the robot 102 performs actions (e.g., movements) in accordance with the user robot command.”; where a command is given to robot remotely. Lacey also disclose a method wherein various types of input is provided (see fig 16, block 1610; see also [0078], where “a user input via a mouse or keyboard is a hand-gesture-based mode of interaction (because the fingers of a hand press keys on a keyboard or the hand moves a mouse).”), wherein a representation of an environment of a robot (see fig 5, where a robot equipped with cameras and sensors are shown; see also [0021], where “In order to ensure proper control of a robotic system, a control operator is often provided with feedback data which represents to the control operator the state of the robot….. where the image data is substantially delayed and therefore misrepresents the true state of a robot relative to its environment.”; see also [0023], where “A control console 108 can include a video display unit 110 for displaying image data ( e.g. motion picture video image data) obtained from a camera 106 mounted on the robot….. The feedback data can  The feedback data is provided to the operator to facilitate understanding of the control inputs that are needed for directing robot motion.”; see also [0007]); 
outputting to the robot (see also [0036], where “the process continues on to step 314 and the robot 102 performs actions (e.g., movements) in accordance with the user robot command.”.);
performing the command via the robot (see fig 1, where a robotic system including a master control console and a remote robotic slave device is shown; see also [0036], where “The process begins at step 302 and continues to step 304 where a user input is received at a control console 108. In step 306 a user robot command 115 is generated at the control console based on the user input. This user robot command 115 is communicated to the robot 102 in step 308………. the process continues on to step 314 and the robot 102 performs actions (e.g., movements) in accordance with the user robot command.”; where a command is given to robot remotely.); and 
  (see [0031], where “the latency corrected robot command will specify a latency corrected movement Mb for the robot which is different in one or more respects as compared to the movement Ma commanded by the control operator. For example, the two commands can be different with respect to a direction of the robot .
Summer teaches a method for controlling robotic system, involves selectively transforming user robot command to latency-corrected robot command that specifies first action for robot different from second action for controlling the robot in an efficient manner (see [0008]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey to incorporate the teachings of Summer by including the above features for remotely controlling the robot in an efficient manner based on real-time feedback stating the current status of robot environment by keeping control procedures simple and reducing the control complexity for human beings.
Lacey in view of Summer does not disclose the following limitation:
  represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement by the user, wherein the user input differs from the robot contextual movement representation.
 However Zhang discloses a method of gaze control of robot for navigation and object manipulation  (see fig 7, where an example for controlling a robot from user gaze input is shown. At step S1 a target is detected. At step S3, target variability is determined by the standard deviation of the gaze input, At step S5 the process determine if there any obstacles or not. If there any obstacle then moving path is modified to avoid the obstacles. In this scenario, the user input is different . 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey in view of Summer to incorporate the teachings of Zhang by including the above feature for avoiding collisions with surrounding objects by providing contextual command based on robot’s actual status that is being displayed.  
Lacey in view of Summer and Zhang does not disclose the following limitation:
 represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement by the user.
However Kuffner discloses a method, wherein the robot contextual movement representation represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement by the user (fig 5B-C of PGPUB of submitted specification is displaying contextual representation of robot arm. A bended robot arm is moving toward the object which is claimed as gesticular movement of robot arm on this invention. See fig 10 of Kuffner, where a virtual representation of planned action by robot in the environment is shown. A robot will be moving toward the object. Moving path as well as bended robot arm is also shown on the fig. As described by applicants representative during interview (gesticular movement is moving a limb/arm), the fig .  
Lacey teaches a method that display contextual movement within the representation of environment. Summer teaches a method wherein the contextual command does not match the user input because it accounts for latency. Zhang teaches a method for controlling robot for obstacle avoidance and adjusts the robot’s actual path based on obstacles detected which is also different form the user input. Kuffner teaches a method for displaying robot’s future intention (potential future movement.)
Kuffner teaches a method for providing augmented reality interfaces to display virtual representations of actions or intents of robotic device, involves providing representation of action for display on interface by computing device e.g. networks, servers, storage, applications and services, for minimizing management effort or service provider interaction (see [0039]). 
Regarding claim 2, Lacey further discloses a method, wherein determining the context comprises analyzing the gaze area, the object type, and the characteristics of the object via a neural network (see [0149], where “The object recognitions can additionally or alternatively be performed by a variety of machine learning algorithms……. neural network…”; see also [0161] and [0208]).  
Regarding claim 5, Lacey further discloses a method, comprising the contextual command (see [0182], where “In addition or in alternative to direct user input, the user can also interact with a virtual object based on an indirect user input. The indirect user input may be determined from various contextual factors, such as, e.g., a geolocation of the user or the virtual object, an environment of the user, etc. For example, the user's geolocation may be in the user's office (rather than the user's home) and different tasks (e.g., work related tasks) can be executed based on the geolocation (e.g., derived from a GPS sensor).”; see also [0225] and [0255]). 
Lacey in view of Summer does not disclose the following limitation:
 comprising aborting the command based upon an obstacle within the environment. 
However Zhang further discloses a method, comprising aborting the command based upon an obstacle within the environment (see [0042], where “If an obstacle is detected, adjust the heading of the robotic device in order to avoid the obstacle at step S7.”; see also [0043], where “The inputs, shown in Table I below, are selected to take into account the control objectives: to track a target at an appropriate speed based on uncertain data while avoiding obstacles.”; see also [0045] and [0064]; For example, if command was “pick the cup following the route A”, and robot was not able to pick the cup for obstacles on the route A. Then another route (route B) was provided to pick the cup. That means route A was canceled and route B was newly generated, which is modified version of route A.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey in view of Summer to incorporate the teachings of Zhang by including the above feature for avoiding collisions with other objects while controlling robotic device.
Regarding claim 6, Lacey further discloses a method, comprising performing object recognition upon the representation of the environment  (see fig 8, block 830; see also [0147], where “Based on this information and collection of points in the map database, the object recognizers 708a to 708n may recognize objects in an environment. For example, the object recognizers can recognize faces, persons, windows, walls, user input devices, televisions, other objects in the user's environment, etc. One or more object recognizers may be specialized for object with certain characteristics.”; see also [0146]).  
Lacey does not explicitly disclose the following limitation: representation of the environment of the robot. 
However Summer further discloses a method wherein representation of the environment of the robot (see fig 5, where a robot equipped with cameras and sensors are  where the image data is substantially delayed and therefore misrepresents the true state of a robot relative to its environment.”; see also [0023], where “A control console 108 can include a video display unit 110 for displaying image data ( e.g. motion picture video image data) obtained from a camera 106 mounted on the robot….. The feedback data can include video image frame data 118n from camera 106 to facilitate presentation of video images on display 110…… The feedback data is provided to the operator to facilitate understanding of the control inputs that are needed for directing robot motion.”; see also [0007]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey to incorporate the teachings of Summer by including the above features for remotely controlling the robot in an efficient manner based on real-time feedback stating the current status of robot environment.
Regarding claim 7, Lacey further discloses a method, wherein one or more object representations are visually presented within the representation on the display of the gaze-tracking device to the user (see fig 8; see also [0152], where “This information may then be conveyed to the user's individual wearable system at block 840, and the desired virtual scene may be accordingly displayed to the user at block 850.”; see also fig 16, block 1624, gaze tracking). 
Regarding claim 8, Lacey further discloses a method, comprising receiving a second user input, the second user input selecting one of the one or more object representations 
Regarding claim 9, Lacey further discloses a method, wherein the second user input comprises satisfying a minimum user gaze duration or detecting one or more blinks from the user (see [0164], where “If the user's gaze at a particular real or virtual object is longer than a threshold time, the real or virtual object may be selected as the user input.”; see also [0325-0327] and [0332]).  
Regarding claim 10, as best understood in view of indefiniteness rejection explained above, Lacey further discloses a robotic  (see fig 16, block 1624, gaze tracking), the robotic  
a processing device (see [0098], where “The inward-facing imaging system 462 may be attached to the frame 230 and may be in electrical communication with the processing modules 260 or 270”); and 
a non-transitory, processor-readable storage medium, the non-transitory, processor- readable storage medium comprising one or more programming instructions that, when executed (see [0101], where “The local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing, caching, and storage of data”; see also [0117], where “The controller 460 includes programming (e.g., instructions in a non-transitory computer-readable medium) that regulates the timing and provision of image information”; see also [0506-0507]), cause the processing device to perform at least the following: 
output, to a display of a gaze-tracking device utilized by a user, a representation of an environment  (see fig 8; see also [0152], where “This information may then be conveyed to the user's individual wearable system at block 840, and the desired virtual scene may be accordingly displayed to the user at block 850.”; see also fig 2A, where an example of a wearable systems is shown.); 
 receive, from the gaze-tracking device, user gaze data corresponding to a gaze area subject to a gaze of the user within the representation (see [0081], where “the wearable device may determine that a user's head pose and eye gaze are directed at a target object. The device can use these two input modes to assist in selection of the target object.”; see also [0228], where “The wearable system can assign confidence scores to the circle and the triangle based on the proportion of the projected area of the object that falls within the FOV 1810.”; confidence score corresponds to gaze data and gaze tracking device is integrated into wearable system; see fig 16; see also [0229], where “As described with reference to FIG. 12B, although the wearable system keeps track of the objects in the FOR, the wearable system may deliver ;
determine a context based upon an object within the gaze area, an object type, and characteristics of the object (see [0182], where “The indirect user input may be determined from various contextual factors, such as, e.g., a geolocation of the user or the virtual object, an environment of the user, etc. For example, the user's geolocation may be in the user's office (rather than the user's home) and different tasks (e.g., work related tasks) can be executed based on the geolocation (e.g., derived from a GPS sensor).”; see also [0183], where “The affordances may be determined based on, for example, the function, the orientation, the type, the location, the shape, and/or the size of the object.”; see also [0148], where “the wearable system can analyze the images acquired by the outward-facing imaging system 464 (shown in FIG. 4) to perform scene reconstruction, event detection, video tracking, object recognition, object pose estimation, learning, indexing, motion estimation, or image restoration, etc.”; see also [0238], [0248], [0254] and [0276]);
receive, via a user interface, a user input (see [0152], where “At block 810, the wearable system may receive input from the user and other users regarding the environment
of the user.”; see also [0264], where “At block 2320, the wearable system can receive multimodal inputs for a user interaction. The multimodal inputs may be direct or indirect inputs. Example input modes may include voice, head pose, eye gaze, gesture (on a user input device or in the air), inputs on a user input device (such as, e.g., a totem), user's environment, or characteristics of objects (physical or virtual objects) in the 3D space.”; see also [0205], ; 
output,  (see [0265], where “At block 2330, the wearable system can parse the multimodal inputs to identify a subject, a command, and a parameter of the user interaction”; see also [0266], where “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter. For example, the multimodal inputs may include an eye gaze and a voice command "put that there".”; see also [0294], where “the wearable system can support various multimodal interactions with objects (physical or virtual) in the user's environment. For example, the wearable system can support direct inputs for interactions with found objects, such as targeting, selecting, controlling (e.g., the movement or properties) the found objects.”; Output command is generated based on the user inputs and context (surrounding situation) of an object.);  
perform the contextual command (see [0265], where “At block 2330, the wearable system can parse the multimodal inputs to identify a subject, a command, and a parameter of the user interaction. For example, the wearable system can assign confidence scores to candidate target virtual objects, target commands, and target parameters and select the subject, command, and parameters based on the highest confidence scores.”; see also [0266], where “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter. For example, the multimodal inputs may include an eye gaze and a voice command "put that there".”; see also [0294], where “the wearable system can support various multimodal interactions with objects (physical or virtual) in the user's ; and 
display a  (see fig 8; see also [0152], where “This information may then be conveyed to the user's individual wearable system at block 840, and the desired virtual scene may be accordingly displayed to the user at block 850.”; The system is receiving information regarding the surrounding environment of virtual objects and users. Also displaying those based on the context of surroundings (see [0182] and [0183]). Contextual movement representation is interpreted as user movement based on the environment/surrounding of the object. Lacey discloses a system that display movement of object based on the context of object and user. So it can be said that contextual movement representation within the environment is displayed. see also fig 16, block 1624, gaze tracking). 
Lacey discloses a system for interacting with object in 3D environment that performs interaction command based on inputs (e.g. hand gesture, eye gaze sensor, and head pose sensor). The system taught by Lacey can be applied to robots, human-machine interaction (see [0505], where “Embodiments of the transmodal input fusion techniques described herein can be applied to, for example, robotics, drones, user-guided perception, human-machine 
Lacey does not explicitly disclose the following limitations: 
method of teleoperative robotic object interaction;
a representation of an environment of a robot;
output to the robot;
perform the command via the robot; and 
represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement by the user, wherein the user input differs from the robot contextual movement representation and the contextual command as performed by the robot.
However Summer further discloses a method of teleoperative robotic object interaction (see fig 1, where a robotic system including a master control console and a remote robotic slave device is shown; see also [0036], where “The process begins at step 302 and continues to step 304 where a user input is received at a control console 108. In step 306 a user robot command 115 is generated at the control console based on the user input. This user robot command 115 is communicated to the robot 102 in step 308………. the process continues on to step 314 and the robot 102 performs actions (e.g., movements) in accordance with the user robot command.”; where a command is given to robot remotely. Lacey also disclose a method wherein various types of input is provided (see fig 16, block 1610; see also [0078], where “a user input via a mouse or keyboard is a hand-gesture-based mode of interaction (because the fingers of a hand press keys on a keyboard or the hand moves a mouse).”); 
a representation of an environment of a robot (see fig 5, where a robot equipped with cameras and sensors are shown; see also [0021], where “In order to ensure proper control of a robotic system, a control operator is often provided with feedback data which represents to the control operator the state of the robot….. where the image data is substantially delayed and therefore misrepresents the true state of a robot relative to its environment.”; see also [0023], where “A control console 108 can include a video display unit 110 for displaying image data ( e.g. motion picture video image data) obtained from a camera 106 mounted on the robot….. The feedback data can include video image frame data 118n from camera 106 to facilitate presentation of video images on display 110…… The feedback data is provided to the operator to facilitate understanding of the control inputs that are needed for directing robot motion.”; see also [0007]);
output to the robot (see also [0036], where “the process continues on to step 314 and the robot 102 performs actions (e.g., movements) in accordance with the user robot command.”.);
perform the command via the robot (see fig 1, where a robotic system including a master control console and a remote robotic slave device is shown; see also [0036], where “The process begins at step 302 and continues to step 304 where a user input is received at a control console 108. In step 306 a user robot command 115 is generated at the control console based on the user input. This user robot command 115 is communicated to the robot 102 in step 308………. the process continues on to step 314 and the robot 102 performs actions (e.g., movements) in accordance with the user robot command.”; where a command is given to robot remotely.); and 
  (see [0031], where “the latency corrected robot command will specify a latency corrected movement Mb for the robot which is different in one or more respects as compared to the movement Ma commanded by the control operator. For example, the two commands can be different with respect to a direction of the robot movement which is commanded, a distance the robot has been commanded to move, or both.”; see also [0032]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey to incorporate the teachings of Summer by including the above features for remotely controlling the robot in an efficient manner based on real-time feedback stating the current status of robot environment by keeping control procedures simple and reducing the control complexity for human beings.
Lacey in view of Summer does not disclose the following limitation: 
  represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement by the user, wherein the user input differs from the robot contextual movement representation.
However Zhang further discloses a method of gaze control of robot for navigation and object manipulation representation (see fig 7, where an example for controlling a robot from user gaze input is shown. At step S1 a target is detected. At step S3, target variability is determined by the standard deviation of the gaze input, At step S5 the process determine if there any obstacles or not. If there any obstacle then moving path is modified to avoid the obstacles. In this scenario, the user input is different from the robot actual movement. Surrounding/environment of robot movement path is now different which can be interpreted as contextual movement of robot representation is different from user input. see also [0042], where “If an obstacle is detected, process proceeds to step S6 to adjust the heading of the robotic device in order to avoid the obstacle at step S7.”; see also [0041]). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey in view of Summer to incorporate the teachings of Zhang by including the above feature for avoiding collisions with surrounding objects by providing contextual command based on robot’s actual status that is being displayed.  
Lacey in view of Summer and Zhang does not disclose the following limitation:
 represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement by the user.
However Kuffner further discloses a method, wherein the robot contextual movement representation represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement by the user (fig 5B-C of PGPUB of submitted specification is displaying contextual representation of robot arm. A bended robot arm is moving toward the object which is claimed as gesticular .  
Lacey teaches a method that display contextual movement within the representation of environment. Summer teaches a method wherein the contextual command does not match the user input because it accounts for latency. Zhang teaches a method for controlling robot for obstacle avoidance and adjusts the robot’s actual path based on obstacles detected which is also different form the user input. Kuffner teaches a method for displaying robot’s future intention (potential future movement.)

Regarding claim 11, Lacey further discloses a system, wherein the representation is a point cloud representation, a video representation, or an augmented reality representation (see [0093], where “The wearable system can include a wearable device that can present VR, AR, or MR content in an environment, alone or in combination, for user interaction.”).  
Regarding claim 12, Lacey further discloses a system, wherein the non-transitory, processor- readable storage medium comprises one or more programming instructions that, when executed, cause the processing device to utilize a confidence threshold for determining the contextual command (see [0212], where “A confidence score can include a ranking, a rating, a valuation, quantitative or qualitative values ( e.g., a numerical value in a range from 1 to 10, a percentage or percentile, or a qualitative value of "A", "B", "C", and so on), etc. Each candidate object may be associated with a confidence score, and in some cases, the candidate object with the highest confidence score (e.g., higher than other object's confidence scores or higher than a threshold score) is selected by the system as the target object.”; see also [0215-0216]).  
Regarding claim 13, Lacey further discloses a robotic system, wherein the non-transitory, processor- readable storage medium comprises one or more programming instructions that, when executed, the contextual command (see [0182], where “In addition or  
Lacey in view of Summer does not disclose the following limitation: cause the system to modify the command based upon an obstacle within the environment. 
However Zhang further discloses a robotic teleoperative system, wherein the non-transitory, processor- readable storage medium further comprises one or more programming instructions that, when executed, cause the system to modify the command based upon an obstacle within the environment (see [0042], where “If an obstacle is detected, process proceeds to step S6 to adjust the heading of the robotic device in order to avoid the obstacle at step S7.”; see also [0043], where “The inputs, shown in Table I below, are selected to take into account the control objectives: to track a target at an appropriate speed based on uncertain data while avoiding obstacles.”; see also [0045] and [0064]).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey in view of Summer to incorporate the teachings of Zhang by including the above feature for avoiding collisions with other objects while controlling robotic device.
Regarding claim 14, Lacey further discloses a system, wherein user command is tracked with low latency to improve real-time interaction (see [0288], where “Dynamic hand tracking 
Lacey does not explicitly disclose the following limitation: cause the system to propagate the contextual command in response to latency with respect to delays in communications involving the environment representation, the user gaze data, the user input, or the contextual command. 
However Summer further discloses a robotic teleoperative system, wherein the non-transitory, processor- readable storage medium further comprises one or more programming instructions that, when executed, cause the system to propagate the contextual command in response to latency with respect to delays in communications involving the environment representation, the user gaze data, the user input, or the contextual command (see [0021], where “Latent feedback data most frequently occurs where there is a high latency in a data link between a robot slave device and a control console. The latency in the data link or other processing elements causes feedback data communicated from the slave device to the control console to be delayed prior to the time that it is presented to the control operator.”; see also [0031], where “the latency corrected robot command will specify a latency corrected movement Mb for the robot which is different in one or more respects as compared to the movement Ma commanded by the control operator. For example, the two commands can be 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey to incorporate the teachings of Summer by including the above feature for remotely controlling the robot in an efficient manner based on real-time feedback stating the current status of robot environment.
Regarding claim 16, Lacey does not disclose the following limitation: wherein the contextual command performed by the robot differs from the physical movement of the user. 
However Summer further discloses a control system, wherein the contextual command performed by the robot differs from the physical movement of the user (see [0031], where “the latency corrected robot command will specify a latency corrected movement Mb for the robot which is different in one or more respects as compared to the movement Ma commanded by the control operator. For example, the two commands can be different with respect to a direction of the robot movement which is commanded, a distance the robot has been commanded to move, or both.”; see also [0032]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey to incorporate the teachings of Summer by including the above feature for remotely controlling the robot in an efficient manner based on real-time feedback stating the current status of robot environment.
Regarding claim 17, Lacey further discloses a system, wherein the non-transitory, processor- readable storage medium comprises one or more programming instructions that, when executed, cause the system to perform object recognition upon the representation of the environment  (see fig 8, block 830; see also [0147], where “Based on this information and collection of points in the map database, the object recognizers 708a to 708n may recognize objects in an environment. For example, the object recognizers can recognize faces, persons, windows, walls, user input devices, televisions, other objects in the user's environment, etc. One or more object recognizers may be specialized for object with certain characteristics.”; see also [0146]).  
Lacey does not explicitly disclose the following limitations: representation of the environment of the robot. 
However Summer further discloses a system wherein representation of the environment of the robot (see fig 5, where a robot equipped with cameras and sensors are shown; see also [0021], where “In order to ensure proper control of a robotic system, a control operator is often provided with feedback data which represents to the control operator the state of the robot….. where the image data is substantially delayed and therefore misrepresents the true state of a robot relative to its environment.”; see also [0023], where “A control console 108 can include a video display unit 110 for displaying image data ( e.g. motion picture video image data) obtained from a camera 106 mounted on the robot….. The feedback data can include video image frame data 118n from camera 106 to facilitate presentation of video images on display 110…… The feedback data is provided to the operator to facilitate understanding of the control inputs that are needed for directing robot motion.”; see also [0007]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey to incorporate the teachings of Summer 
Regarding claim 18, Lacey further discloses a robotic system, wherein the non-transitory, processor- readable storage medium comprises one or more programming instructions wherein one or more object representations are visually presented within the representation to the user (see fig 8; see also [0152], where “This information may then be conveyed to the user's individual wearable system at block 840, and the desired virtual scene may be accordingly displayed to the user at block 850.”; see also fig 16, block 1624, gaze tracking). 
Regarding claim 20, as best understood in view of indefiniteness rejection explained above, Lacey further discloses a system comprising: 
a user worn device having a display that displays an environment  (see fig 2A, where an example of a wearable systems is shown. See also [0093], where “The wearable device can be a head-mounted device (HMD) which can includes a head-mounted display.”); 
a gaze tracking module that tracks the gaze of the user in a scene of the environment displayed by the display (see fig 8; see also [0152], where “This information may then be conveyed to the user's individual wearable system at block 840, and the desired virtual scene may be accordingly displayed to the user at block 850.”; see also fig 16, block 1624, gaze tracking); 
a gesture tracking module that tracks the user's other physical movements (see fig 16, block 1612; see also [0205], where “A wearable system can track the gesture 1612 using the outward-facing imaging system 464.”; see also [0209]); and  23108749-148/2018-012 
a processing device (see [0101], where “The local processing and data module 260 may comprise a hardware processor, as well as digital memory, such as non-volatile memory (e.g., flash memory), both of which may be utilized to assist in the processing, caching, and storage of data”; see also [0117], where “The controller 460 includes programming (e.g., instructions in a non-transitory computer-readable medium) that regulates the timing and provision of image information”; see also [0506-0507]) that: 
determines a type of object the user is viewing from information received from the gaze tracking module and current actions that the user is completing from information received from the gesture tracking module (see [0081], where “the wearable device may determine that a user's head pose and eye gaze are directed at a target object. The device can use these two input modes to assist in selection of the target object.”; see also [0147], where “Based on this information and collection of points in the map database, the object recognizers 708a to 708n may recognize objects in an environment. For example, the object recognizers can recognize faces, persons, windows, walls, user input devices, televisions, other objects in the user's environment, etc. One or more object recognizers may be specialized for object with certain characteristics. For example, the object recognizer 708a may be used to recognize faces, while another object recognizer may be used recognize totems, while another object recognizer may be used to recognize hand, finger, arm, or body gestures.”; see also [0228], where “The wearable system can assign confidence scores to the circle and the triangle based on the ;
 uses the type of object and current actions to determine a context and the user's intent such that the user's gestures can be accurately mapped to a virtual object movement within the environment  (see [0182], where “The indirect user input may be determined from various contextual factors, such as, e.g., a geolocation of the user or the virtual object, an environment of the user, etc. For example, the user's geolocation may be in the user's office (rather than the user's home) and different tasks (e.g., work related tasks) can be executed based on the geolocation (e.g., derived from a GPS sensor).”; see also [0183], where “The affordances may be determined based on, for example, the function, the orientation, the type, the location, the shape, and/or the size of the object.”; see also [0148], where “the wearable system can analyze the images acquired by the outward-facing imaging system 464 (shown in FIG. 4) to perform scene reconstruction, event detection, video tracking, object recognition, object pose estimation, learning, indexing, motion estimation, or image restoration, etc.”; see also [0238], [0248], [0254] and [0276]); 
 (see [0265], where “At block 2330, the wearable system can parse the multimodal inputs to identify a subject, a command, and a parameter of the user interaction”; see also [0266], where “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter. For example, the multimodal ; 
performs the contextual command (see [0265], where “At block 2330, the wearable system can parse the multimodal inputs to identify a subject, a command, and a parameter of the user interaction. For example, the wearable system can assign confidence scores to candidate target virtual objects, target commands, and target parameters and select the subject, command, and parameters based on the highest confidence scores.”; see also [0266], where “At block 2340, the wearable system can execute the user interaction based on the subject, command, and the parameter. For example, the multimodal inputs may include an eye gaze and a voice command "put that there".”; see also [0294], where “the wearable system can support various multimodal interactions with objects (physical or virtual) in the user's environment. For example, the wearable system can support direct inputs for interactions with found objects, such as targeting, selecting, controlling (e.g., the movement or properties) the found objects.”; Output command is generated based on the user inputs and context (surrounding situation) of an object.); and 
displays a  (see fig 8; see also [0152], where “This information may then be conveyed to the user's individual wearable system at block 840, and the desired virtual scene may be accordingly displayed to the user at block 850.”; The system is receiving information regarding the surrounding environment of virtual objects and users. Also displaying those based on the context of surroundings (see [0182] and [0183]). Contextual movement representation is interpreted as user movement based on the environment/surrounding of the object. Lacey discloses a system that display movement of object based on the context of object and user. So it can be said that contextual movement representation within the environment is displayed. see also fig 16, block 1624, gaze tracking). 
Lacey discloses a system for interacting with object in 3D environment that performs interaction command based on inputs (e.g. hand gesture, eye gaze sensor, and head pose sensor). The system taught by Lacey can be applied to robots, human-machine interaction (see [0505], where “Embodiments of the transmodal input fusion techniques described herein can be applied to, for example, robotics, drones, user-guided perception, human-machine interaction, human-computer interaction, brain-computer interfaces, user experience design, and so forth.”). 
Lacey does not explicitly disclose following limitations: 
display an environment of a robot;
instructs the robot to … in a manner that differs from the user’s other physical movements;
performs the … command via the robot; and 
represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement, wherein the user input differs from the robot contextual movement representation and the contextual command as performed by the robot.
However Summer further discloses a method that displays an environment of a robot (see fig 5, where a robot equipped with cameras and sensors are shown; see also [0021], where “In order to ensure proper control of a robotic system, a control operator is often provided with feedback data which represents to the control operator the state of the robot….. where the image data is substantially delayed and therefore misrepresents the true state of a robot relative to its environment.”; see also [0023], where “A control console 108 can include a video display unit 110 for displaying image data (e.g. motion picture video image data) obtained from a camera 106 mounted on the robot….. The feedback data can include video image frame data 118n from camera 106 to facilitate presentation of video images on display 110…… The feedback data is provided to the operator to facilitate understanding of the control inputs that are needed for directing robot motion.”; see also [0007]);
instructs the robot (see fig 1, where a robotic system including a master control console and a remote robotic slave device is shown; see also [0036], where “The process begins at step 302 and continues to step 304 where a user input is received at a control console 108. In step 306 a user robot command 115 is generated at the control console based on the user input. This user robot command 115 is communicated to the robot 102 in step 308………. the process continues on to step 314 and the robot 102 performs actions (e.g., movements) in accordance with the user robot command.”; where a command is given to robot remotely. Lacey also  in a manner that differs from the user's other physical movements (see [0031], where “the latency corrected robot command will specify a latency corrected movement Mb for the robot which is different in one or more respects as compared to the movement Ma commanded by the control operator. For example, the two commands can be different with respect to a direction of the robot movement which is commanded, a distance the robot has been commanded to move, or both.”; see also [0032]);
performs the command via the robot (see fig 1, where a robotic system including a master control console and a remote robotic slave device is shown; see also [0036], where “The process begins at step 302 and continues to step 304 where a user input is received at a control console 108. In step 306 a user robot command 115 is generated at the control console based on the user input. This user robot command 115 is communicated to the robot 102 in step 308………. the process continues on to step 314 and the robot 102 performs actions (e.g., movements) in accordance with the user robot command.”; where a command is given to robot remotely.); and 
  wherein the user input differs from  (see [0031], where “the latency corrected robot command will specify a latency corrected movement Mb for the robot which is different in one or more respects as compared to the movement Ma commanded by the control operator. For example, the two commands can be different with respect to a direction of the robot movement which is commanded, a distance the robot has been commanded to move, or both.”; see also [0032]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey to incorporate the teachings of Summer by including the above features for remotely controlling the robot in an efficient manner based on real-time feedback stating the current status of robot environment by keeping control procedures simple and reducing the control complexity for human beings.
Lacey in view of Summer does not disclose the following limitation. 
  represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement, wherein the user input differs from the robot contextual movement representation. 
However Zhang further discloses a method of gaze control of robot for navigation and object manipulation repre (see fig 7, where an example for controlling a robot from user gaze input is shown. At step S1 a target is detected. At step S3, target variability is determined by the standard deviation of the gaze input, At step S5 the process determine if there any obstacles or not. If there any obstacle then moving path is modified to avoid the obstacles. In this scenario, the user input is different from the robot actual movement. Surrounding/environment of robot movement path is now . 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey in view of Summer to incorporate the teachings of Zhang by including the above feature for avoiding collisions with surrounding objects by providing contextual command based on robot’s actual status that is being displayed.  
Lacey in view of Summer and Zhang does not disclose the following limitation:
 represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement.
However Kuffner further discloses a method, wherein the robot contextual movement representation represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement (fig 5B-C of PGPUB of submitted specification is displaying contextual representation of robot arm. A bended robot arm is moving toward the object which is claimed as gesticular movement of robot arm on this invention. See fig 10 of Kuffner, where a virtual representation of planned action by robot in the environment is shown. A robot will be moving toward the object. Moving path as well as bended robot arm is also shown on the fig. As described by applicants representative during interview (gesticular movement is moving a limb/arm), the fig of Kuffner also shows robot is/will be moving/walking toward the object following a footprints. A future .  
Lacey teaches a method that display contextual movement within the representation of environment. Summer teaches a method wherein the contextual command does not match the user input because it accounts for latency. Zhang teaches a method for controlling robot for obstacle avoidance and adjusts the robot’s actual path based on obstacles detected which is also different form the user input. Kuffner teaches a method for displaying robot’s future intention (potential future movement.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey in view of Summer and Zhang to incorporate the teachings of Kuffner by including the above feature for confirming that is a desired act to perform by communicating intent (future act) of robot and also avoiding collisions with other objects while controlling robotic device.
Regarding claim 21, Lacey further discloses a method, wherein the robot contextual movement representation represents the current movement of the robot arm (see [0176], where “The virtual object may also be a 2D graphical representation of a clock (displaying current time to the user).”; see also [0258], where “For example, the virtual object A 2212 may be a virtual document that the user is currently viewing while the virtual object B 2214 may be a virtual sticky note on a wall.”; see also [0266], where “Accordingly, the user can move the virtual object that the user is currently interacting with to the center of the user's field of fixation.”; see also [0279], where “The wearable system can display a focus indicator 2524a indicating that the user is currently interacting with the virtual object with head pose.”; user interaction with an object and context of that object is displayed at the current time.).  
Lacey does not explicitly disclose the movement of the robot arm. 
However Summer further discloses a method of teleoperative robotic object interaction, wherein movement representation represents the current movement of the robot arm (see [0025], where “In effect, the displayed images inform the control operator's understanding of the current pose of the robot”; see also [0026]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey to incorporate the teachings of Summer by including the above features for remotely controlling the robot in an efficient manner based on real-time feedback stating the current status of robot environment so that the user will always have an accurate visual basis for understanding the position/pose of robot relative to its environment.
Regarding claim 22, Lacey in view of Summer and Zhang does not disclose the following limitation: wherein the robot contextual movement representation represents a potential future movement to show the user a preview of the robot's movement.
 However Kuffner further discloses a method, wherein the robot contextual movement representation represents a potential future movement to show the user a preview of the robot's movement (see [0031], where “Within examples, augmented reality interfaces may be used to provide feedback or information that indicates an action or intent of the robotic device. As one example, a head mounted display may be provided that includes a live video feed of the robot or simply a see-through display providing a wearer-view. The robotic device may be programmed to communicate with the head-mounted display so as to provide annotations that can be visually displayed by the head-mounted display and overlaid onto the live video feed. The annotations may indicate, for example, a future navigation path of the robotic device, such as to display a set of virtual footprints to represent future walking steps of the robotic device.”; see also [0033-0034]).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey in view of Summer and Zhang to incorporate the teachings of Kuffner by including the above feature for confirming that is a desired act to perform by communicating intent (future act) of robot and also avoiding collisions with other objects while controlling robotic device.
Regarding claim 23, Lacey further discloses a system, wherein the robot contextual movement representation represents the current movement of the robot arm (see [0176], where “The virtual object may also be a 2D graphical representation of a clock (displaying  indicating that the user is currently interacting with the virtual object with head pose.”; user interaction with an object and context of that object is displayed at the current time.).  
Lacey does not explicitly disclose the movement of the robot arm. 
However Summer further discloses a method of teleoperative robotic object interaction, wherein movement representation represents the current movement of the robot arm (see [0025], where “In effect, the displayed images inform the control operator's understanding of the current pose of the robot”; see also [0026]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey to incorporate the teachings of Summer by including the above features for remotely controlling the robot in an efficient manner based on real-time feedback stating the current status of robot environment so that the user will always have an accurate visual basis for understanding the position/pose of robot relative to its environment. 
Regarding claim 24, Lacey further discloses a method, wherein the robot's gesticular movement: corresponds to the gesticular movement of the user(see [0265], where “At block 2330, the wearable system can parse the multimodal inputs to identify a subject, a command, and a parameter of the user Output command is generated based on the user inputs and context (surrounding situation) of an object.); 
Lacey in view of Summer does not disclose the following limitation: wherein the robot's gesticular movement: is a modified version of the user's gesticular movement. 
However Zhang further discloses a method, wherein the robot's gesticular movement: is a modified version of the user's gesticular movement (see fig 7, where an example for controlling a robot from user gaze input is shown. At step S1 a target is detected. At step S3, target variability is determined by the standard deviation of the gaze input, At step S5 the process determine if there any obstacles or not. If there any obstacle then moving path is modified to avoid the obstacles. In this scenario, the user input is different from the robot actual movement. Surrounding/environment of robot movement path is now different which can be interpreted as contextual movement of robot representation is different from user input. See also [0042], where “If an obstacle is detected, process proceeds to step S6 to adjust the heading of the robotic device in order to avoid the obstacle at step S7.”; see also [0043], where “The inputs, shown in Table I below, are selected to take into account the control 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Lacey in view of Summer to incorporate the teachings of Zhang by including the above feature for avoiding collisions with other objects while controlling robotic device.
Response to Arguments
Applicant’s arguments with respect to claim 1-2, 5-14, 16-18 and 20-24 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
The Applicant contends that
“Independent claim 1 recites a method comprising, inter alia, "displaying a robot contextual movement representation that represents a potential future robot gesticular movement to show the user a preview of the robot's gesticular movement corresponding to a gesticular movement, wherein the user input differs from both the robot contextual movement representation and the contextual command as performed by the robot." Applicant asserts that these features are not taught or fairly suggested in any of the previously-cited references, nor Willfor, Fudaba, or Watanabe, and accordingly, that independent claim 1 is allowable over the cited references.”
The Examiner disagrees
Based on the submitted specification and interview held on 02/18/2021, it appears to be disagreement on the meaning of gesticular movement. From the submitted specification the 
Kuffner in addition to Lacey, Summer and Zhang was used to reject claim 22 on previous office action, dated 12/10/2020. Same prior art, Kuffner in addition to Lacey, Summer and Zhang is used to reject amended claims 1, 10 and 20 of current office action.
Based on the claim interpretation, the Examiner acknowledges that the above mentioned 103 rejections are appropriate. Kuffner teaches future gesticular movement representation.
 Also, Applicant didn’t mention any particular reason/argument about Kuffner. From the submitted argument, it was not clear about the Applicant’s perspective (why Kuffner does not teach future gesticular movement representation).
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2010/0153073 (“Nagatshuka”) discloses a method that displays robot’s future positions and postures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666                                                                                                                                                                                                  /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666